DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “machine learning unit configured to” and improved “image generating unit configured to”  in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “machine learning unit configured to” and improved “image generating unit configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description for the “machine learning unit configured to” and improved “image generating unit configured to” fails to sufficiently disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9-13 and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US20180139458, hereinafter Wang).

Regarding claims 1, , 5-6, 10-112, 16-17 and 21-22, Wang discloses an image transmission and reception system (see Wang, at least at Figs. 25-26, and related text) comprising: 
one or more transmission devices (see Wang, at least at [0107]-[0108], Figs. 25-26, and other related text); and 
a reception device (see Wang, at least at [0107]-[0108], Figs. 25-26, and other related text), wherein at least one transmission device of the one or more transmission devices includes: 
a machine learning unit configured to generate, through machine learning, model data from low-bitrate-encoded images obtained by encoding original images with a low bitrate (see Wang, at least at [0013]-[0017], [0045], [0068]-[0074], [0107]-[0108], [0132]-[0133], Figs. 25-26, and other related text); 
a transmitter configured to transmit the low-bitrate-encoded images along with the model data outside the at least one transmission device (see Wang, at least at [0013]-[0017], [0045], [0068]-[0074], [0107]-[0108], [0132]-[0133], Figs. 25-26, and other related text); and 
wherein the reception device comprises an improved image generating unit configured to generate improved images of the low-bitrate-encoded images from the received low-bitrate-encoded images and the received model data (see Wang, at least at [0013]-[0017], [0045], [0068]-[0074], [0107]-[0108], [0132]Figs. 25-26, and other related text).
Regarding claims 2, 7, 13 and 18, Wang discloses wherein data used in the machine learning further includes meta information of the low-bitrate-encoded images (see Wang, at least at [0136], and other related text).
Regarding claims 4, 9, 15 and 20, Wang discloses wherein the at least one transmission device of the one or more transmission devices further includes a model data selection unit configured to select the model data to be transmitted with the low-bitrate-encoded images, from a plurality of sets of model data, based on information related to any of the low-bitrate-encoded images transmitted from the transmitter (see Wang, at least at [0071], [0081]-[0084], [0091]-[0093], [0105]-[0107], and other related text).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (previously cites), as applied to claims 2, 7 and 13 above, and further in view of Zhang et al. (US20130170746, hereinafter Zhang).

Regarding claim 3, 8 and 14, Wang does not specifically disclose wherein the meta information of the low-bitrate-encoded images is at least one of a coding block quantization parameter (QP), a prediction error coefficient, prediction mode information, or motion vector information of an image encoding technique.
In an analogous art relating to a system for picture coding, Zhang discloses meta information of images is at least one of a coding block quantization parameter (QP), a prediction error coefficient, prediction mode information, or motion vector information of an image encoding technique (see Zhang, at least at [0019], [0084]-[0086], [0121], and other related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Wang to include the limitations as taught by Zhang for the advantage of more efficiently producing a higher quality of an image.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is CHENEA.SMITH@USPTO.GOV. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421